DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 11/20/2020.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature "EKI-1228/CI/I-DR 8-port Modbus Gateway" ("EKI") in view of USPGPUB 2013/0282965 ("Sengupta").
As per claim 1, EKI substantially teaches a multiple interface data exchange (MIDE) system (EKI, page 1, section "Introduction") comprising:
a central computer system comprising: a processor; a memory in communication with the processor; one or more I/O interfaces, wherein the at least one application transmits data to an associated I/O interface, each I/O interface utilizing a different communication protocol for communication with at least one associated application: (EKI, page 1, sections "Features," "Introduction," "Signals," and "Protocols," where the 8-port Modbus gateways of EKI provide serial ports and Ethernet ports that allow communication between devices that use Modbus TCP and Modbus RTU/ASCII communication protocols.  The Examiner notes that enabling communication between devices that use Modbus TCP and Modbus RTU/ASCII requires conversion of communications between Modbus TCP and Modbus RTU/ASCII by definition requires the use of a processor to convert between Modbus TCP and Modbus RTU/ASCII to enable communication between users (i.e., applications) that use different protocols to communicate.  The Examiner further notes that multiple I/O connection ports (i.e., connection interfaces) necessarily enable communication between devices that use multiple communication protocols.  Finally, the Examiner notes that data communicated between users (e.g., applications) is necessarily 
EKI does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Sengupta 9298604 20130282965 teaches flash memory cache including for use with persistent key-value store.
As per claim 1, Sengupta particularly teaches:
the memory comprising a persistent in-memory storage, and the transmitted data is stored in the persistent in-memory storage:
It would have been obvious to a person having ordinary skill in the art, having the teachings of Sengupta and EKI to modify the inventions of EKI to include the principles of Sengupta of utilizing hard disk storage and flash memory storage to store timestamped key-value information.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by using a flash data store to cache data items (e.g., key-value pairs) in flash pages (Sengupta, Abstract).
As per claim 2, the rejection of claim 1 is incorporated, and Sengupta further particularly teaches:
wherein the transmitted data is a tuple comprising a Key, a Value, and a Timestamp element: (Sengupta, Abstract; FIG. 1, reference numerals 104 and 106; and paragraphs 0004-0006 and 0018-0021, where the system of Sengupta includes flash store 104 that persistently stores received (i.e., transmitted) key-value pairs and a timestamp associated with writing the key-value pairs to flash store 104.  Sengupta therefore particularly teaches wherein the transmitted data is a tuple comprising a Key, a Value, and a Timestamp element).
As per claim 3, the rejection of claim 2 is incorporated, and Sengupta further particularly teaches:
wherein the Timestamp element is provided by the MIDE system: (Sengupta, Abstract; FIG. 1, reference numerals 104 and 106; and paragraphs 0004-0006 and 0018-0021, where the system of Sengupta includes flash store 104 that 
As per claim 4, the rejection of claim 1 is incorporated, and EKI further substantially teaches :
wherein the transmitted data is formatted and stored in a canonical data format: (EKI, page 1, section "Features," where the 8-port Modbus gateway of EKI enables communication between Modbus TCP (i.e., a first canonical data format) and Modbus RTU/ASCII (i.e., a second canonical data format.  EKI therefore substantially teaches wherein the transmitted data is formatted and stored in a canonical data format).
As per claim 5, the rejection of claim 1 is incorporated, and EKI further substantially teaches:
wherein the communication protocol is an industrial control system protocol: (EKI, page 1, section "Features," where the 8-port Modbus gateway of EKI enables communication between Modbus TCP (i.e., a first canonical data format) and Modbus RTU/ASCII (i.e., a second canonical data format.  The Examiner further notes that the Modbus data communication protocols may be used in industrial control systems and are thus industrial control system protocols.  EKI 
As per claim 9, EKI substantially teaches a method for exchanging data between applications connected to a central computer system and each utilizing a different communications protocol, the method comprising:
exchanging data between applications connected to a central computer system and each utilizing a different communications protocol; with a first I/O interface, receiving a first data set from a first application utilizing a first communication protocol; with a protocol module, formatting the first data set to a first canonical formatted data set: (EKI, page 1, sections "Features," "Introduction," "Signals," and "Protocols," where the 8-port Modbus gateways of EKI provide serial ports and Ethernet ports that allow communication between devices that use Modbus TCP and Modbus RTU/ASCII communication protocols.  The Examiner notes that enabling communication between devices that use Modbus TCP and Modbus RTU/ASCII requires conversion of communications between Modbus TCP and Modbus RTU/ASCII by definition requires the use of a processor to convert between Modbus TCP and Modbus RTU/ASCII to enable communication between users (i.e., applications) that use different protocols to communicate.  The Examiner further notes that multiple I/O connection ports (i.e., connection interfaces) necessarily enable communication between devices that use multiple communication protocols.  Finally, the Examiner notes that data communicated between users (e.g., applications) is necessarily 
EKI does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Sengupta 9298604 20130282965 teaches flash memory cache including for use with persistent key-value store.
As per claim 9, Sengupta particularly teaches:
and storing the first canonical formatted data set within a persistent in-memory storage, wherein the persistent in-memory storage is configured to store a plurality of formatted data sets: (Sengupta, Abstract; FIG. 1, reference numerals 104 and 106; and paragraphs 0004-0006 and 0018-0021, where the 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Sengupta and EKI to modify the inventions of EKI to include the principles of Sengupta of utilizing hard disk storage and flash memory storage to store timestamped key-value information.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by using a flash data store to cache data items (e.g., key-value pairs) in flash pages (Sengupta, Abstract).
As per claim 10, the rejection of claim 9 is incorporated, and EKI further substantially teaches further comprising:
with a second I/O interface, transmitting the first canonical formatted data set to a second application utilizing a second communication protocol: (EKI, page 1, sections "Features," "Introduction," "Signals," and "Protocols," where the 8-port Modbus gateways of EKI provide serial ports and Ethernet ports that allow communication between devices that use Modbus TCP and Modbus RTU/ASCII communication protocols.  The Examiner notes that enabling communication 
As per claim 11, the rejection of claim 9 is incorporated, and EKI further substantially teaches further comprising:
with the protocol module, formatting the first canonical formatted data set, to a data set transmittable utilizing a second communication protocol: (EKI, page 1, sections "Features," "Introduction," "Signals," and "Protocols," where the 8-port Modbus gateways of EKI provide serial ports and Ethernet ports that allow 
As per claim 13, the rejection of claim 9 is incorporated, and Sengupta further particularly teaches:
wherein the plurality of formatted data sets each comprise a Timestamp: (Sengupta, Abstract; FIG. 1, reference numerals 104 and 106; and paragraphs 
the method further including purging formatted data sets from the persistent in-memory storage [wherein->when?] the Timestamp [is?] indicative [of->that?] the age of the formatted data is older than a predetermined age: (Sengupta, FIG. 4, reference numeral 410; and paragraph 0030, where key-value data that has been in a write buffer for a period of time greater than a threshold length of time is written to a page of flash memory without being coalesced.  Put another way, when an age of key-value data stored in a write buffer meets a threshold age, the key-value data is purged from the write buffer and persistently stored to flash memory.  Sengupta therefore particularly teaches the method further including purging formatted data sets from the persistent in-memory storage [wherein->when?] the Timestamp [is?] indicative [of->that?] the age of the formatted data is older than a predetermined age).
As per claim 15, the rejection of claim 9 is incorporated, and Sengupta further particularly teaches:
the data set further comprising a tuple including a Key element, a Value element, and a Timestamp element, wherein if a key value of a new tuple is not present in the persistent in-memory storage, a write request to the persistent in-memory storage creates a new data entry of the new tuple in the persistent in-memory storage: (Sengupta, Abstract; FIG. 1, reference numerals 104 and 106; and paragraphs 0004-0006, 0018-0021, and 0060, where the system of Sengupta includes flash store 104 that persistently stores received (i.e., transmitted) key-value pairs and a timestamp associated with writing the key-value pairs to flash store 104.  The system of Sengupta determines whether an incoming key-value pair is already stored in flash store 104; if the incoming key-value pair does not match another key-value pair already stored in flash store 104 the incoming key-value pair and an associated timestamp are stored to flash store 104.  Sengupta therefore particularly teaches the data set further comprising a tuple including a Key element, a Value element, and a Timestamp element, wherein if a key value of a new tuple is not present in the persistent in-memory storage, a write request to the persistent in-memory storage creates a new data entry of the new tuple in the persistent in-memory storage).
As per claim 16, EKI substantially teaches a system for exchanging data between applications that utilize different communication protocols, comprising:
a central computer system comprising: a processor; a first interface in communication with the processor and a first application; a second interface in communication with the processor and a second application: (EKI, page 1, sections "Features," "Introduction," "Signals," and "Protocols," where the 8-port Modbus gateways of EKI provide serial ports and Ethernet ports that allow communication between devices that use Modbus TCP and Modbus RTU/ASCII 
receive a first data set of a first communication protocol format from the first application transmitted utilizing a first communication protocol; convert the first data set to a first data set of a canonical data format: (EKI, page 1, sections "Features," "Introduction," "Signals," and "Protocols," where the 8-port Modbus gateways of EKI provide serial ports and Ethernet ports that allow communication between devices that 
EKI does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Sengupta 9298604 20130282965 teaches flash memory cache including for use with persistent key-value store.
As per claim 16, Sengupta particularly teaches: 
and a memory in communication with the processor and including a persistent in-memory storage for storing data sets received from the first interface, the memory also storing instructions that are executed by the processor to: (Sengupta, Abstract; FIG. 1, reference numerals 104 and 106; and paragraphs 0004-0006 and 0018-0021, where the system of Sengupta includes flash store 104 that persistently stores received (i.e., transmitted) key-value pairs and a timestamp associated with writing the key-value pairs to flash store 104.  Sengupta therefore particularly teaches and a memory in communication with the processor and including a persistent in-memory storage for storing data sets received from the first interface, the memory also storing instructions that are executed by the processor to); and 
store the first data set of the canonical data format within the persistent in-memory storage: (Sengupta, Abstract; FIG. 1, reference numerals 104 and 106; and paragraphs 0004-0006 and 0018-0021, where the system of Sengupta includes flash store 104 that persistently stores 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Sengupta and EKI to modify the inventions of EKI to include the principles of Sengupta of utilizing hard disk storage and flash memory storage to store timestamped key-value information.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by using a flash data store to cache data items (e.g., key-value pairs) in flash pages (Sengupta, Abstract).
As per claim 17, the rejection of claim 16 is incorporated, and EKI further substantially teaches the memory storing instructions which are executed by the processor to:
receive a data query request from the second application via the second interface: (EKI, page 1, sections "Features," "Introduction," "Signals," and "Protocols," where the 8-port Modbus gateways of EKI provide serial ports and Ethernet ports that allow communication between devices that use Modbus TCP and Modbus RTU/ASCII communication protocols.  The Examiner notes that enabling communication between devices that use Modbus TCP and Modbus RTU/ASCII requires conversion of communications between Modbus TCP and Modbus RTU/ASCII by definition requires the use of a processor to convert 
As per claim 18, the rejection of claim 17 is incorporated, and Sengupta further particularly teaches the memory storing instructions which are executed by the processor to:
further query the persistent in-memory storage for the requested data set:
As per claim 19, the rejection of claim 16 is incorporated, and EKI further substantially teaches the memory storing instructions which are executed by the processor to: 
transmit the first data set of the canonical data format to the second application via the second communication protocol: (EKI, page 1, sections "Features," "Introduction," "Signals," and "Protocols," where the 8-port Modbus gateways of EKI provide serial ports and Ethernet ports that allow communication between devices that use Modbus TCP and Modbus RTU/ASCII communication protocols.  The Examiner notes that enabling communication between devices that use Modbus TCP and Modbus RTU/ASCII requires conversion of communications between Modbus TCP and Modbus RTU/ASCII by definition requires the use of a processor to convert between Modbus TCP and Modbus RTU/ASCII to enable communication between users (i.e., applications) that use different protocols to communicate.  The Examiner further notes that multiple I/O connection ports (i.e., connection interfaces) necessarily enable communication between devices that use multiple communication protocols.  Finally, the Examiner notes that data communicated between users (e.g., applications) is necessarily communicated using the I/O interfaces that allow users (i.e., applications) to communicate with one another, which means that users (e.g., applications) transmit data to and through the I/O interfaces.  Since the I/O interfaces of EKI use a number of different communication protocols, when a first user that uses a first communication protocol EKI therefore .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature "EKI-1228/CI/I-DR 8-port Modbus Gateway" ("EKI") in view of USPGPUB 2013/0282965 ("Sengupta") and further in view of non-patent literature "A Deployable SCADA Authentication Technique for Modern Power Grids" ("Taylor").
As per claim 6, the rejection of claim 1 is incorporated, but neither EKI nor Sengupta appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Taylor teaches a deployable SCADA authentication technique for modern power grids.
As per claim 6, Taylor particularly teaches:
wherein the one or more I/O interfaces further includes a security standard for authenticating communication between the central computer and at least one associated application: (Taylor, page 1, column 1, "Abstract"; page 3, column 2, section "B.	Mode 2: Bidirectional Authenticity," where Supervisory Control And Data Acquisition (SCADA) systems are often vulnerable to attacks and compromise.  Using bidirectional authenticity, both a master and an outstation are able to authenticate requests and responses from each other.  Taylor therefore particularly teaches wherein the one or more I/O interfaces further 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Taylor, Sengupta, and EKI before them before the instant application was effectively filed, to modify the combination of Sengupta with EKI to include the principles of Taylor of enabling authentication between supervisory control systems.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system flexibility and security by implementing a SCADA authentication technique that allows legacy systems to use authentication (Taylor, page 1, column 1, "Abstract").

Claims 7-8, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature "EKI-1228/CI/I-DR 8-port Modbus Gateway" ("EKI") in view of USPGPUB 2013/0282965 ("Sengupta") and further in view of USPGPUB 2012/0303577 ("Calder").
As per claim 7, the rejection of claim 1 is incorporated, but neither EKI nor Sengupta appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Calder 20120303577 teaches asynchronous replication in a distributed storage environment.
As per claim 7, Calder particularly teaches further comprising:
a second data storage in communication with the central computer system, wherein the in-memory persistent data storage is configured to upload a plurality of data sets stored within the in-memory persistent data storage to the second data storage:
It would have been obvious to a person having ordinary skill in the art, having the teachings of Calder, Sengupta, and EKI before them before the instant application was effectively filed, to modify the combination of Sengupta with EKI to include the principles of Calder of asynchronous replicating data across storage devices.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a geographically distributed system that provides storage to a customer based on reliability, redundancy, and availability (Calder, paragraph 0034).
As per claim 8, the rejection of claim 1 is incorporated, but neither EKI nor Sengupta appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Calder teaches asynchronous replication in a distributed storage environment
As per claim 8, Calder particularly teaches:
wherein the data exchange facilitated by the MIDE system between applications of the at least one application is asynchronous: (Calder, Abstract; FIG. 2, reference numerals 202 and 204; and paragraphs 0028-0035, where data is asynchronously replicated across storage devices in geographical locations 202 and 204.  In other words, data is asynchronously uploaded from a first persistent storage device (e.g., a storage device located in geographical location 202) to a second persistent storage device (e.g., a storage device located in geographical location 204).  Calder therefore particularly teaches wherein the data exchange 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Calder, Sengupta, and EKI before them before the instant application was effectively filed, to modify the combination of Sengupta with EKI to include the principles of Calder of asynchronous replicating data across storage devices.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a geographically distributed system that provides storage to a customer based on reliability, redundancy, and availability (Calder, paragraph 0034). 
As per claim 12, the rejection of claim 9 is incorporated, but neither EKI nor Sengupta appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Calder 20120303577 teaches asynchronous replication in a distributed storage environment 
As per claim 12, Calder particularly teaches further comprising:
uploading the first canonical formatted data set in the persistent in-memory storage to a second data storage: (Calder, Abstract; FIG. 2, reference numerals 202 and 204; and paragraphs 0028-0035, where data is asynchronously replicated across storage devices in geographical locations 202 and 204.  In other words, data is asynchronously uploaded from a first persistent storage device (e.g., a storage device located in geographical location 202) to a second 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Calder, Sengupta, and EKI before them before the instant application was effectively filed, to modify the combination of Sengupta with EKI to include the principles of Calder of asynchronous replicating data across storage devices.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a geographically distributed system that provides storage to a customer based on reliability, redundancy, and availability (Calder, paragraph 0034).
As per claim 20, the rejection of claim 16 is incorporated, but neither EKI nor Sengupta appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Calder 20120303577 teaches asynchronous replication in a distributed storage environment.
As per claim 20, Calder particularly teaches further comprising:
a second data storage in communication with the central computer system, wherein the in-memory persistent data storage is configured to upload stored data sets to the second data storage: (Calder, Abstract; FIG. 2, reference numerals 202 and 204; and paragraphs 0028-0035, where data is asynchronously 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Calder, Sengupta, and EKI before them before the instant application was effectively filed, to modify the combination of Sengupta with EKI to include the principles of Calder of asynchronous replicating data across storage devices.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a geographically distributed system that provides storage to a customer based on reliability, redundancy, and availability (Calder, paragraph 0034).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature "EKI-1228/CI/I-DR 8-port Modbus Gateway" ("EKI") in view of USPGPUB 2013/0282965 ("Sengupta") and further in view of U.S. Patent No. 5,893,117 ("Wang").
As per claim 14, the rejection of claim 9 is incorporated, and Sengupta further particularly teaches:
the data set further comprising a tuple including a Key element, a Value element, and a Timestamp element: (Sengupta, Abstract; FIG. 1, reference numerals 104 and 106; and paragraphs 0004-0006 and 0018-0021, where the system of Sengupta includes flash store 104 that persistently stores received (i.e., transmitted) key-value pairs and a timestamp associated with writing the key-value pairs to flash store 104.  Sengupta therefore particularly teaches the data set further comprising a tuple including a Key element, a Value element, and a Timestamp element).
Neither EKI nor Sengupta appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Wang teaches time-stamped database transaction and version management system.
As per claim 14, Wang particularly teaches:
wherein if a first tuple is already in the persistent in-memory storage having a first Key, a first Value and [a] first Timestamp, a write to the persistent in-memory storage of a second tuple having <the first key->the first Key?>, a second value, and second timestamp, updates the first tuple stored within the persistent in-memory storage with the second value and second timestamp: (Wang, column 4, line 62, to column 5, line 15, where an update to an existing 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Wang, Sengupta, and EKI before them before the instant application was effectively filed, to modify the combination of Sengupta with EKI to include the principles of Wang of ensuring that updates to existing data are correctly stored.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for controlling write operations that increase throughput and consistency (Wang, column 2, lines 37-43).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135